Citation Nr: 0122660	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  97-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an earlier effective date than April 8, 
1994, for compensation under 38 U.S.C.A. § 1151 for post-
operative residuals of a partial sternectomy.    

2.  The propriety of the initial 20 percent rating for post-
operative residuals of a partial sternectomy.

3.  The propriety of the initial 10 percent rating for 
restrictive lung disease, and mild ventilatory defect 
resulting from partial sternectomy.

4.  The propriety of the initial 10 percent rating for post-
operative residuals of  partial sternectomy with flap 
procedure, of the right rectus abdominis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
November 1964. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran compensation 
under 38 U.S.C.A. § 1151 for residuals, partial sternectomy 
and left pectoralis flap surgery, and assigned a 10 percent 
rating effective April 8, 1994.  The veteran's disability was 
rated under the disability code for osteomyelitis.  

By rating decision dated April 2001, the RO granted an 
increased rating to 20 percent for compensation under 
38 U.S.C.A. § 1151 for post-operative surgical flap 
procedures, right pectoralis major, with partial sternotomy.  
The RO also assigned separate 10 percent ratings for 
compensation under 38 U.S.C.A. § 1151 for post-operative 
residuals of restrictive lung disease, mild, ventilatory 
defect, and for post-operative residuals of a flap procedure 
of the right rectus abdominis.  

The issues of the propriety of the initial ratings for post-
operative residuals of a partial sternectomy will be 
addressed in the REMAND portion of this document.



FINDINGS OF FACT

1.  The record contains no statement or communication from 
the veteran prior to April 8, 1994, to indicate an intent to 
apply for compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for post-operative residuals of a partial 
sternectomy.  

2.  The veteran's original claim for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for post-operative 
residuals of a partial sternectomy during VA hospitalization 
in May 1989 was received on April 8, 1994, more than 1 year 
following VA hospitalization in May 1989.  



CONCLUSION OF LAW

Under governing law, the effective date of the grant of 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of a partial sternectomy is no earlier than 
April 8, 1994. 38 U.S.C.A. §§ 1151, 5110(c), (d) (West 1991); 
38 C.F.R. §§ 3.155(a), 3.400(i), 3.800(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA treatment and hospitalization records were submitted from 
1989 to 1991.  The veteran underwent a bypass operation in 
May 1989.  The veteran was hospitalized in June 1989, and 
diagnosed with wound infection, coronary artery bypass graft.  
The veteran was hospitalized in December 1989, and diagnosed 
with sternal wound infection with exposed bone, and 
osteomyelitis of the chest wall.  Removal and debridement 
were performed, and the veteran received a left pectoralis 
major pedicle flap.  The veteran was hospitalized in August 
1990 for osteomyelitis of the sternum, and sternal cutaneous 
fistula.  He underwent a debridement of skin and subcutaneous 
tissue, muscle and bone.  He also underwent a debridement of 
skin, subcutaneous fat, muscle, and bone and right rectus 
abdominis muscle flap and right pectoralis major muscle flap 
and left pectoralis major myocutaneous flap.  

The veteran filed a claim that was received on April 8, 1994, 
for compensation under 38 U.S.C.A. § 1151 for removal of 
breast bone and associated injury to muscle groups.  The 
veteran claimed that these conditions resulted from staff 
infection following surgery at the VA Medical Center in May 
1989.  He commented that follow up care including breastbone 
removal was done by the VA Medical Center.  


Analysis

Entitlement to an earlier effective date than April 8, 1994, 
for compensation under 38 U.S.C.A. § 1151 for post-operative 
residuals of a partial sternectomy

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to eliminate 
the well-grounded claim requirement, and requires the 
Secretary to provide additional assistance in developing all 
facts pertinent to a claim for benefits under title 38 of the 
United States Code.  Furthermore, regulations have been 
published implementing the VCAA.  66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.159).  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the RO collected all 
identified medical records.  There is no indication in the 
record that there is any additional evidence that has not 
been associated with the claims file.  He was notified of the 
applicable and governing law and regulations in the statement 
of the case.  Accordingly, all VCAA notice requirements have 
been met.  The veteran is not prejudiced by appellate review 
at this time without initial RO adjudication after enactment 
of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In May 1989, the veteran underwent a bypass operation.  
Complications from the operation ensued, and the veteran 
underwent additional surgery in December 1989 and October 
1990 to treat infections from the initial surgery.  

On April 8, 1994, the RO received the veteran's claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for complications following bypass surgery in May 1989.  In 
October 1996, the RO granted compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151, effective April 8, 1994.

Under the applicable criteria, where disease or injury occurs 
as a result of having submitted to medical or surgical 
treatment or hospitalization under any law administered by 
the VA and not the result of the veteran's own willful 
misconduct, disability compensation will be awarded for such 
disease or injury as if such condition were service 
connected.  The commencing date of benefits is subject to the 
provisions of 38 C.F.R. § 3.400(i) (2000). 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.800(a) (2000).  The effective date of an 
award of compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 shall be the date the injury was suffered, 
if the claim is received within 1 year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim. 38 U.S.C.A. § 5110(c), (d) (West 1991); 38 C.F.R. 
§ 3.400(i) (2000).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next-friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155(a) 
(2000).

In this case, the veteran's original claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
complications following bypass surgery in May 1989 was 
received on April 8, 1994, over one year following the VA 
hospitalization.  The extensive record is devoid of any 
communication from the veteran indicating an intent to apply 
for compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (or § 351, as those provisions were known 
prior to being renumbered § 1151 in August 1991) prior to 
April 8, 1994.

Where a claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 is received more than 1 year following the 
date the injury was suffered during a period of VA 
hospitalization, the controlling law and regulations 
specifically provide that the proper effective date for the 
grant of benefits may be no earlier than the date of receipt 
of the claim.

Thus, the proper effective date for the grant of compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 in this case 
can be no earlier than the date of receipt of the veteran's 
original claim for such benefit, that is, April 8, 1994.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  In reaching this decision, it 
is the judgment of the Board that the preponderance of the 
evidence is against the claim and, thus, there is no doubt to 
be resolved in favor of the veteran.  


ORDER

Entitlement to an effective date prior to April 8, 1994, for 
the grant of compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for post-operative residuals of a partial 
sternectomy is denied.  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim challenging the propriety of 
the initial 10 percent rating for post-operative residuals of 
a partial sternectomy, to include restrictive lung disease 
and a mild ventilatory defect, this issue must be remanded 
for another VA examination.  As the United States Court of 
Appeals for Veterans Claims (Court) noted in Massey v. Brown, 
7 Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable rating 
criteria.   

Although the veteran was afforded VA examinations in 
September 1997 and April 2000 for his lungs, the examinations 
were not complete enough for rating purposes.  The veteran's 
disability was rated under Diagnostic Code 6844 for post-
surgical residuals.  The general rating formula for 
restrictive lung disease (Diagnostic Codes 6840 through 6845) 
requires specific findings to be made during pulmonary 
function testing.  Specifically, the general rating formula 
requires findings to be made for the percentage predicted for 
FEV-1, the percentage predicted for FEV-1/FVC, and the 
percentage predicted for DLCO (SB).  At the veteran's most 
recent VA examination in April 2000, pulmonary function 
testing was reported showing the percentage predicted for 
FEV-1, without use of a bronchodilator.  However, the 
percentages predicted for FEV-1/FVC and DLCO (SB) were not 
reported.  Accordingly, pursuant to Massey, the veteran's 
claim must be remanded for another VA examination that makes 
such readings.  

It is also noted that the veteran's restrictive lung disease 
was rated as 10 percent disabling under the new criteria 
addressing respiratory disorders.  These criteria became 
effective on October 7, 1996.  However, an effective date for 
the veteran's disability was assigned back to April 8, 1994.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this regard, the General Counsel of 
VA has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, VA should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  VA, however, must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, on remand, the 
RO must consider the claim pursuant to both criteria during 
the course of the entire appeal.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

At the veteran's examination by Dr. J. H. in April 2000, the 
physician commented that the veteran's main continuing 
complaints were anterior chest discomfort especially with 
exertion and that the pain would get worse with development 
of shortness of breath.  The physician commented that a 
cardiologist and pulmonologist would need to give an opinion 
concerning those symptoms as to whether they were related to 
the heart or lungs.  At the veteran's April 2000 VA 
examination, the examiner commented that the veteran's 
dyspnea on exertion partially had to do with the chest wall 
tenderness and also congestive heart failure, as well as 
chronic obstructive pulmonary disease.  Accordingly, when the 
veteran is examined for his restrictive lung disease, the 
examiner should comment to the degree possible on which 
symptoms are due to his restrictive lung disease (for which 
he is entitled to receive compensation), and which symptoms 
are due to his congestive heart failure and/or chronic 
obstructive pulmonary disease.  

Regarding the veteran's claim challenging the propriety of 
the initial 20 percent rating for residuals of a partial 
sternectomy, it is noted that in the October 1996 rating 
decision, the RO granted compensation under 38 U.S.C.A. 
§ 1151 for residuals, partial sternectomy and left pectoralis 
flap surgery.  The RO assigned a 10 percent rating under 
Diagnostic Codes 5297-5000, and specifically determined that 
the veteran had had two bouts of osteomyelitis, with no 
recurrence within the past 5 years.  However, in an April 
2001 rating decision, compensation under 38 U.S.C.A. § 1151 
was granted for post-operative surgical flap procedures, 
right pectoralis major, with partial sternotomy, with a 20 
percent rating assigned.  

The April 2001 rating decision does not make mention of the 
left pectoralis flap surgery or of any osteomyelitis.  The 
claims folder does not include any indication that severance 
of disability involving the left flap or osteomyelitis was 
considered.  Thus, the April 2001 rating action is 
inconsistent with the prior rating decisions.  Accordingly, 
the RO must specifically set forth in a rating decision all 
the disabilities for which the veteran is entitled to receive 
compensation under 38 U.S.C.A. § 1151.  Thereafter, the RO 
must adjudicate the veteran's initial rating claims regarding 
the pectoralis major muscles and osteomyelitis.  

At the veteran's June 1997 hearing, he testified that the 
scars on his chest were painful (page 7).  He also testified 
that during the 1989 and 1990 operations, they removed the 
tips of his ribs.  

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  Thus, when the RO rates the veteran's residuals 
of a partial sternectomy, it should consider whether separate 
ratings are appropriate for tender and painful scars or 
resections of the veteran's ribs under Diagnostic Code 5297.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:



1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent medical treatment for 
his shoulder and chest muscles, as well 
as his lungs (both private and VA), and 
the RO should request copies of all 
records associated with such treatment.  

3.  The RO should schedule the veteran 
for a VA respiratory examination in order 
to determine the nature and current 
severity of his restrictive lung disease.  
All indicated testing in this regard 
should be accomplished, including 
pulmonary testing.  If it is necessary 
for the veteran to be examined by 
different specialists, the RO should 
arrange for those separate examinations.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

Pulmonary testing should include the 
predicted value of the Forced Expiratory 
Volume, the predicted value of the ratio 
of Forced Expiratory Volume in one second 
to Forced Vital Capacity, and the 
predicted value of the Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method.  The examiner 
should comment to the degree possible on 
which symptoms are due to the veteran's 
restrictive lung disease, and which 
symptoms are due to his congestive heart 
failure and/or chronic obstructive 
pulmonary disease.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)) and in the recently 
published regulations at 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.159) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Regarding the veteran's pectoralis 
major muscles and osteomyelitis, the RO 
must specifically set forth in a rating 
decision all the disabilities for which 
the veteran is entitled to receive 
compensation under 38 U.S.C.A. § 1151, 
and readjudicate all such initial rating 
claims regarding the pectoralis major 
muscles and osteomyelitis.  The RO must 
consider whether the veteran is entitled 
to separate ratings for tender and 
painful scars or resections of the 
veteran's ribs under Diagnostic Code 5297 
pursuant to Esteban v. Brown, 6 
Vet.App. 259 (1994).  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim challenging the propriety of 
the initial 10 percent rating for post-
operative residuals, restrictive lung 
disease, mild ventilatory defect.  This 
should include applying the most 
favorable Diagnostic Code under both the 
old and new sets of diagnostic criteria.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



